In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00089-CV

______________________________




IN RE:

EDWARD ELLIOTT BRYANT







Original Mandamus Proceeding











Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley





MEMORANDUM OPINION


	Edward Elliott Bryant has filed a petition for writ of mandamus in which he asks this Court
to order the court reporter for the 208th Judicial District Court of Harris County, Texas, to provide
him with a complete reporter's record so that he can adequately raise a  habeas corpus claim.
	This Court has jurisdiction to issue a writ of mandamus against "a judge of a district or
county court in the court of appeals district." Tex. Gov't Code Ann. § 22.221(b) (Vernon 2004). 
	We cannot address Bryant's petition for writ of mandamus for two reasons.  First, Harris
County is not within our appellate district, and we have no mandamus authority (except in very
specific situations which have not been alleged to exist here) over entities outside our district.  Harris
County is not within the territorial jurisdiction of this court. Tex. Gov't Code Ann. § 22.201(g)
(Vernon Supp. 2008).  Thus, we have no jurisdiction over the petition for writ of mandamus.
	Second, we do not have mandamus authority over court reporters.  As set out above, our
mandamus authority is provided by statute, and is limited to certain categories of judicial officials,
not including court reporters. Again, there are some limited exceptions to that general rule, but again,
they do not apply here.  Even if we had jurisdiction to issue a writ of mandamus, we have no
authority in this situation to provide the requested relief.



	The petition for writ of mandamus is denied.		


							Bailey C. Moseley
							Justice

Date Submitted:	August 18, 2008
Date Decided:		August 19, 2008

160;        Donald R. Ross
                                                                Justice

Date Submitted:      September 18, 2006
Date Decided:         September 19, 2006